ACCEPTED
                                                                                      04-15-00548-CV
                                                                          FOURTH COURT OF APPEALS
                                                                               SAN ANTONIO, TEXAS
                                                                                11/23/2015 5:20:26 PM
                                                                                       KEITH HOTTLE
                                                                                               CLERK


                         CAUSE NO. 04-15-00548-CV

                         IN THE COURT OF APPEALS          FILED IN
                                                   4th COURT OF APPEALS
                    FOURTH COURT OF APPEALS DISTRICTSAN ANTONIO, TEXAS
                                                   11/23/2015 5:20:26 PM
                                                       KEITH E. HOTTLE
                          SAN ANTONIO, TEXAS                Clerk




RUFINA REYES YANEZ,

      Appellant

           v.

AMERICAN GENERAL LIFE INSURANCE COMPANY,

      Appellee



    MOTION FOR THE COURT TO TAKE MANDATORY JUDICIAL
                        NOTICE

TO THE HONORABLE COURT OF APPEALS:

      Comes Now Appellant, RUFINA REYES YANEZ, asking the Honorable

Court of Appeals to take judicial notice of a document filed by Appellant, included

herein and entitled Motion For Extension of Time To File Appellant's Brief, which

establishes that Appellant's appeal should not have been dismissed for want of

prosecution.

      1.        RUFINA REYES YANEZ is appealing the summary judgment

rendered against her and in favor of AMERICAN GENERAL LIFE INSURANCE

COMPANY on July 21, 2015.


                                                                              Page   11
      2.    On October 28, 2015, the Court of Appeals entered an order

dismissing the appeal for want of prosecution. Appellant filed a motion to reinstate

the appeal. The Court of Appeals had previously accepted Appellant's Notice of

Appeal provided Appellant paid the filing fee. Appellant has not met those

conditions. Verburgt v Domer, 959 S.W. 2d 615,616-617 (Tex. 1997).

      3.    As to the findings that Appellant failed to prosecute her appeal

RUFINA REYES YANEZ enters a plea of non est factum. Rule 201 of the Texas

Rules of Evidence makes is mandatory that the Court of Appeals take judicial

notice of its own records and of the attached Exhibit A.

      4.    On September 3, 2015, Appellant filed her notice of Appeal. On

September 18, 2015, the District Clerk filed an incomplete Clerk's Record that did

not comply with Rule 34.5(a) of the Texas Rules of Appellate Procedure. The

Court of Appeals accepted the record without directing of Appeals accepted the

record without directing the District Clerk to comply with Rule 34.5(a). See Rule

34.5(d) of the Rules of Appellate Procedure.

      The Clerk's Record did not include a copy of the Court Docket Sheet, the

motion for mandatory judicial notice filed on July 10, 2015, the Advisory to the

Court, and other relevant documents. Attached as Exhibit B is a copy of the letter

to the District Clerk asking for a Supplementary Clerk's Record.




                                                                              Page   12
      5.     In Exhibit A, attached Appellant made it lucidly clear that she was

asking for an extension of time to file Appellant's Brief and for leave to file her

notice of appeal. Rule 201 of the Texas Rules of Evidence compels the Court of

Appeals to take notice of the adjudication facts contained in Exhibit A.

      6.     PRAYER.      Premises       considered,   Appellant   RUFINA        REYES

YANEZ asks the Honorable Court of Appeals to take mandatory judicial notice of

Exhibit A and to reinstate her appeal.

                                         Respectfully submitted,
                                                       ;




                                         A
                                         Attorney At Law
                                         State Bar No. 20211100
                                         1519 Washington St, Suite # 1.
                                         Laredo, Texas 78040
                                         Telephone No. (956) 726-1638
                                         Email: armandotrevinolaw@hotmail.com
                                         Attorney For Appellant


      Subscribed and sworn to before me on the 23 rd day of November, 2015, by

Armando Trevifio, Attorney for Appellant.



                                                Noylry PiIblic, State of Texas




                                                                                  Page 13
                        CERTIFICATE OF SERVICE

      I certify that on November 23, 2015, I served a copy of the Motion To
Reinstate Appeal was sent via hand-delivery or e-service to Jason A. Richardson,
Edison, Mcdowell & Hetherington LLP, 3200 Southwest Freeway, Suite 2100,
Houston, Texas 77027, jason.richardson@emhllp.com, Webb County District
Clerk's office Esther Degollado.



                                           A    ANDO TREVINO




                                                                           Page 14
EXHIBIT A
                                                                                                                  FOURTH COURT Of APPEll
                                                                                                                        SAN ANTONIO, T~)(
                                                                                                                                  9/3120153:22:12
                                                                                                                                      KEITHHOn
                                                                                                                                              CLE
                                 04-1 ~-00548-CV
                     CAUSE NO. _ _ _ _ _ _ _ _ __

                         IN THE COURT OF APPEALS
                     FOURTH COURT
                                !
                                  OF APPEALS DISTRICT
                            SAN ANTONIO, TEXAS


RUFINA REYES YANEZ,
    Appellant

VS.


AMERICAN GENERAL ~IF.E ,INSURANCE COMPANY,
   Appellee


                     Trial Court No. 2014CVFOOO504-D3
                 S
           341 1' DISTRICT COURT OF WEBB COUNTY, TEXAS

                MOTION FOR EXTENSION OF TIME TO FILE
                              APPELLANT'S BRIEF


TO THE HONORABLE COURT OF APPEALS:

      1.       Appellant RUFINA REYES YANEZ files this motion for extension

of time of 15 days to file her notice of Appeal regarding the final summary

judgment that was entered on July 20,2015. The Notice of Appeal is included with

this request for Extension.

      2.       The right to appeal is a valuable right and the Supreme Court has

made it clear that such a right should not be denied if good cause exists for

extending the time to appeal. See Verburgt v. Dorner, 959 S.W. 2nd 615, 616-17

(Tex. 1997).

                                                                                                                             1
                                  A.T. RUFINA ~"'ANEZ. MonON FOR LEAVE TO FI~E MOTION FOA EX~NSION OFTlMHO FIL~APPELlANrs BRIEf
      3.       Good cause exists for granting of the extension. During the past

several months AppeUanfs counsel had been involved in Cause No. 15-01-13356-

ZCV, David Rodriguez, et al vs. Rose Rock Midstream Field Services, L.L,C., et al

filed in the 293 rd District Court of Zavala County, Texas, a four vehicle collision

that resulted in six deaths and injuries to other persons. The case has involved and

will continue to involve multiple depositions, extensive requests for discovery, and

examination of the vehicles. '

      4.       PRAYER.     PreD;lises Considered, Appellant asks the Court to grant

this motion.

                                                                            submitted,



                                                       NDOTRE
                                                State Bar No. 20211100
                                                1519 Washington St., Suite One
                                                Laredo, Texas 78040
                                                Tel (956) 726-1638
                                                Email: annandotrevino!aw(rugmaiLcolll
                                                                          '""
                                                Attorney for Appellant
                                 I'   1



                                 ,.   ,
                                                                                                                  1M
      Subscribed and sworn to by Armando Trevifio on the                                                    3'                   day of
September~   2015.




                                                                                                                                             2
                                      I'..T. RUFINA AYAI'II                        CERTIFICATE OF SERVICE

     I certify that on September 3, 2015, I served a copy of the Motion For

Extension Of Time To File Appellant's Brief JASON A. RICHARDSON,

EDISON, McDOWELL & HETHERINGTON LLP, 3200 Southwest Freeway,

Suite 2100, Houston, Texas 77027,jason.richardson@emhl1p.com.




                                                                                                                             3
                              A.t. ~UFINA R YANez. MOTION FOR L£A"e TO fl~~ MOTION FO~ fXTE~N OF TIME TO FILE APPEllANT'S aRIEF
                                       04-15-00548-CV

                               CAUSE NO. 2014CVFOOOS04-D3


RUFINA REYES YANEZ,                            §            IN THE DISTRICT COURT
       Plaintiff

vs.                                            §            341st JUDICIAL DISTRICT

AMERICAN GENERAL LIFE
INSURANCE COMPANY,
       APPELLEE                                §            WEBB COUNTY, TEXAS



                                    NOTICE OF APPEAL

       RUFINA REYES YANEZ, gives notice that she desires to appeal to the Fourth Court of

Appeals the final summary judgment that was rendered on July 20~ 2015, against her and in favor

of Defendant, American General Life Insurance Company.

                                             Respectful     .   ~
                                                          ~~-~
                                                                 INO
                                              State B No. 20211100
                                              1519 Washington St., Suite One
                                              Laredo, Texas 78040-0544
                                              Tel: (956) 726-1638
                                            . Email:.armandotrevinoiaw(ihgmail.cmu
                                                                        =
                                              Attorney for RUFINA REYES YANEZ


                                  CERTIFICATE OF SERVI~
                                     0/111
                                   J
        I hereby certify that on the       day of September, 2015, a true and correct copy of the
above and foregoing was served on JASON A. RICHARDSON, EDISON, McDOWELL &
HETHERINGTON LLP, 3200 Southwest Freeway, Suite 2100, Houston, Texas 77027,
iason.richardson@emhllp.com.
EXHIBITB
                                                                                                        11/17120154:59:21 PI
                                                                                                                  Esther Degollad
                                                                                                                      District Clet
                                                                                                                Webb Distril
                                                                                                              Esther JO Garz
                                                                                                           2014CVF000504D
                                      RAMOS TREVINO
                                      ATTORNEYS AT LAW
                                1519 WASHINGTON sr.'SUITE 1
                                   , ·LAREDO, TEXAS 78040
                               Email: arluandotrcv inolawr'lilg1l1ail.con)
                                          ,                ....
CARMEN RAMOS 4-                                                              mONS NO. (9S6)7:26-1633
ARMANDOTRE~O


                                                November    /3 .) 2015
via email:
Hon. Esther Degollando
Webb County District Clerk
1110 Victoria St.
Laredo, Texas 18040

       Re:        Court ofAppeals No.04-J5-00548-CV
                  Rufina Reyes Yanez v American General Life Insurance Company       ,.1   ",




Dear Ms. Degollado:

       1.     Plaintiff RUFINA' REYES YANEZ is appealing the summary judgment that was
rendered against ber and' in favor of 'American. General Life Insurance Company under Cause
                        in
No. CVF000504-D3~ the 341 81 JudIcial District Court of Webb County, Texas.

       2.         Appellant asks you to prepare the Clerk's Record on appeal and to include the
following docwnents:

                  a.    The Court Docket Sheet.
              b.        The Original and :all amended petitions.
              c.        The Original and all amended answers.
              d.        Defendant's Motion For Summary Judgment.
              e.        Plaintiffs Response to Motion For Swnmary Judgment.
              f.        May 13, 2015 t Summary Judgment.
              g.        Plaintiffs Motion To Set Aside the May 1'3,2015, Summary Judgment.
              h.        Defendant's Response to Plaintiffs Motion To Set Aside May 13, 2015,
                        S~        Judgment.
              i.        Motion For Court to take Mandatory Judicial Notice of Certain
                        Documents.
              J.        June 12. 2015, ~upplemental Plaintiff's Motion To Set Aside May 13,
                        2015, Summary Judgment.
              k.        June 12, 2015, Plaintiffs Supplemental to her Motion to Set Aside May
                        13,2015, Summary Judgment.
              1.        June 12,2015, Second Supplement to Plaintiffs Motion for New Trial.


                                                                                                       Page: Jl
.......
:




                        m.     July 10, 2015, Motion For Leave to File Relevant Documents and for
                               Judicial Notice.
                        n.     July 15, 2Q15, Advisory to the Court.
                        o.     July 20,2015 Summary Judgment.
                        p.     Plaintiffs Motion To Set Aside July 20, 2015, Summary Judgment.
                        q.     Plaintiff's Notice of Appeal.
                        r.     This letter.
                        s.     A Certified Bill of Costs.
                                                                  I


                                                     :7:;1'~
                                                     ~TREVINO ~
                                                     Attorney At Law
                                                     State Bar No. 20211100
                                                     1519 Washington 81, Suite # 1.
                                                     Laredo, Texas 78040
                                                     Telephone No. (956) 726-1638
                                                     Email: annando trevino\aw(cp.hotl!)ail.coOl
                                                     Attorney For Appellant


                                         CERTIFICATE OF SERVlCE

                  I certify that on November I l' . 20 IS, I served a copy of this leter was sent via e-
          service to JASON A.RICHARD~DISON, McDOWELL & HETHERINGTON LLP,
          3200 Southwest Freeway, Suite 2100. Houston, Texas 77027, iason.richardson@emhl1,p.com.
          elerl